United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-762
Issued: January 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2012 appellant filed a timely appeal from a September 22, 2011 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied her claim as untimely
filed. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant filed a timely claim for compensation under FECA.
FACTUAL HISTORY
On February 1, 2011 appellant, then a 40-year-old law enforcement officer, filed an
occupational disease claim alleging that she sustained a fifth metatarsal fracture, right knee, joint
and back pain and other right lower leg complications as a result of the repeated stress and strain
of her work environment over an extended period of time. She noted a prior history of right knee
1

5 U.S.C. § 8101 et seq.

arthroscopic surgery and open surgery of the quadriceps tendon. Appellant listed that she was
injured and realized her knee condition worsened December 31, 2004. She explained that she
did not file a claim within 30 days because she did not realize her condition was related to her
duties as a law enforcement officer. Appellant noted the date of last exposure was when she
stopped work on October 16, 2009.
Appellant was treated by Dr. David C. Johnson, a Board-certified orthopedic surgeon,
who diagnosed right knee pain, chondromalacia, mild quadriceps tendonosis, possible
postsurgical synovitis adhesions, right ankle pain and peroneal tendinitis/occasional subluxation.
Dr. Johnson recommended gait analysis with possible orthotics or shoe change and low impact
strengthening of the right lower extremity with modalities to improve symptoms and attained
goals for more aggressive exercise programs. In an April 22, 2009 work restriction form, he
authorized appellant to return to work with restrictions.
The April 28, 2009 emergency room records from Inova Alexandria Hospital stated that
appellant was examined for right foot and ankle pain. The date of injury was listed as
September 2001 and the most recent severe pain was in March 2009, described the pain as
burning and tingling. Appellant stated that the pain was severe for several weeks and worsened
with wearing shoes, standing and walking. She also noted that she exercised four or more times
a week.
In a May 7, 2009 medical form, Dr. R. Miller, a Board-certified internist, stated that
appellant was not medically qualified to perform the essential functions of her job. She sustained
a stress fracture to her right foot and was in a walking cast until May 19, 2009. Dr. Miller
restricted appellant to sedentary desk duty only.
From May 4 to September 29, 2009, appellant was also treated by Dr. Matthew
Buchannan, a Board-certified orthopedic surgeon, who listed a history of right foot pain, a third
interdigital neuroma and peroneal pseudosubluxation. Dr. Buchanan authorized her to return to
limited duty on May 4, 2009 and recommended physical therapy. On May 19, 2009 he related
that on May 3, 2009 appellant sustained a right foot stress fracture to her fifth metatarsal as a
result of running. Appellant submitted physical therapy reports from September 2009 to
March 2010 physical therapy records and diagnostic reports.2
In a September 9, 2009 report, Dr. Kari Kindschi, a Board-certified family practitioner,
stated that appellant had a history of chronic knee pain since a January 1998 volleyball injury.
Appellant underwent a right knee arthroscopy in October 1998. Dr. Kindschi related that she
had some peaks and valleys in her symptoms with several setbacks, including joint pain and two
stress fractures of the right fifth metatarsal. Appellant noted that her knee pain had worsened
over the prior four months and that her knee had to “pop” to get into place in the mornings.
2

In an August 14, 2009 magnetic resonance imaging (MRI) scan report, Dr. Djamil Fertikh, a Board-certified
diagnostic radiologist, noted appellant’s history of knee pain. He observed signal change involving the patellar
attachment of the quadriceps tendon consistent with tendinopathy. Bony structures, medial and lateral menisci,
anterior and posterior cruciate ligaments and medial and lateral collateral ligaments were normal. Dr. Fertikh
diagnosed stable findings manifested by abnormal signal involving the patellar attachment of the quadriceps tendon
consistent with partial tear and/or tendinopathy, overall stable. In a September 14, 2009 bone scan report,
Dr. Monjari Gillian, a Board-certified diagnostic radiologist, noted appellant’s complaints of pain. He did not
observe any abnormal perfusion and blood pool images were unremarkable.

2

Upon examination, Dr. Kindschi observed tenderness to palpation under the medial insertion of
the quadriceps tendon of the patella. He diagnosed right knee pain with quadriceps atrophy and
tenderness on palpation.
In an October 5, 2009 report, Dr. James A. Nunley, a Board-certified orthopedic surgeon,
stated that appellant was referred to him for pain along the lateral border of her right foot. He
related that she had several prior knee problems and began to experience pain along the right
fifth metatarsal in 2001 with a reinjury in March 2009. Upon examination of her right foot,
Dr. Nunley observed normal right ankle motion with no effusion or crepitus. Appellant was able
to tiptoe walk, heel walk and perform single heel rise. Her fifth metatarsal base was tender.
Dr. Nunley concluded that appellant had slight varus to the heel and weakness in the peroneals
which threw her on the lateral side of the foot and gave her pain in the fifth metatarsal along with
some peroneal tendinitis.
From October 2009 to June 2010, appellant was treated by Dr. William Garrett,
Board-certified in orthopedic sports medicine. On October 20, 2009 Dr. Garrett performed a
right knee arthroscopy with chondroplasty of the medial femoral condyle and debridement of the
quadriceps tendon. It listed a history that, in January 1998, appellant sustained a right knee
quadriceps tendon tear and underwent right quadriceps debridement after a fall.
Appellant was also treated by Dr. Paul J. Tawney, Board-certified in physical medicine
and rehabilitation, who diagnosed lower leg pain, abnormality of gait and instability of the
sacrum. Dr. Tawney recommended she undergo physical therapy two times a week for six
weeks. On August 18 and September 21, 2010 he reported that in January 1998 appellant
sustained a knee injury and underwent knee arthroscopy as a result of playing volleyball.
On March 16, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish that she provided timely notification of her work injury. It requested
further evidence regarding the timeliness of her claim. OWCP further requested additional
evidence including a description of the employment activities she believed caused or contributed
to her alleged conditions and medical evidence addressing how the work activities caused her
alleged conditions.
In an April 6, 2011 letter, the employing establishment controverted appellant’s claim. It
noted that her orthopedic condition was sustained prior to her employment in 2004. The
employing establishment stated that the medical reports attributed appellant’s right knee
condition to playing volleyball, running or from a fall which occurred before her employment on
December 6, 2004. It contended that she was not injured on December 31, 2004 because she was
only 18 days into her training and her tasks would not have required lifting, pushing, pulling,
bending or stooping. The employing establishment provided appellant with several limited-duty
positions to accommodate her medical restrictions until she stopped working on
October 16, 2009. It submitted a description of her duties as a police officer, which is largely
illegible.
In an October 5, 2009 report, Dr. Robert A. Magnussen, a Board-certified orthopedic
surgeon, noted appellant’s history of right knee problems dating back 11 years. Appellant had a
chondral injury to her distal femur and underwent a debridement, but continued to experience
pain. Upon examination, Dr. Magnussen observed tenderness along the proximal aspect of her
3

patella and at the insertion of the quadriceps tendon primarily on the medial aspect. He reviewed
the MRI scan and found no abnormalities.
In a May 15, 2011 decision, OWCP denied appellant’s claim finding that it was not
timely filed within the three-year time limitation period.
On May 30, 2011 appellant requested a review of the written record. She contended that
her right leg conditions were the result of repeated stress and strain in her employment from
December 31, 2004 to February 1, 2011. Appellant related the injuries she originally sustained
were a result of playing volleyball, running and falling down before her employment as a federal
law enforcement officer; but in 2003 and 2004 she was medically cleared for work with regards
to her preexisting injuries. Upon completion of her required training on December 31, 2004, she
began to experience right knee discomfort, which she treated with rest, ice, compression and
elevation. From December 2004 to May 2007 appellant noticed that her right knee condition
worsened until she sought care from Dr. Johnson in May 2007. She noted that she did not
participate in any extracurricular sports or physical hobbies but stayed fit in order to maintain the
physical fitness requirements of her job. Appellant stated that she worked long hours and carried
law enforcement gear weighing approximately 40 pounds. She first realized that her injuries
were caused or aggravated by her employment on February 1, 2011, the date she filed her claim.
Appellant provided a chart of her medical history. In January 1998, she sustained a right
knee injury while playing volleyball and underwent arthroscopic debridement in October 1998.
In August 2000, appellant underwent physical therapy treatments. In November 2001, she was
treated for right foot and knee pain and continued to receive treatment until August 2007. In
February 2009, appellant was treated for right knee and foot pain and in April 2009 she was
diagnosed with right foot metatarsal stress fracture. In October 2009, she underwent right knee
arthroscopy with chondroplasty of the medial femoral condyle and microfracture of the lateral
femoral condyle. Appellant underwent physical therapy until June 2010.
In an August 16, 2011 letter, the employing establishment reiterated that appellant’s
claim was untimely and resulted from injuries sustained prior to her federal employment.
It contested appellant’s statement that she first realized that her injuries were caused or
aggravated by her employment on February 1, 2011, the date she filed her claim as the medical
record showed treatment by an orthopedic specialist in May 2007. At the earliest, she was on
notice of her injury by that date, but she still did not file a claim within three years. The
employing establishment related that the December 31, 2004 date of injury reported on the claim
form was only 18 days after her training began. From 2005 to 2007, appellant was “unassigned”
to a permanent position but received specialized training in areas such as the control center,
station clerk, assignments and scheduling office and the West Wing and Mansions of the White
House. These positions were primarily sedentary or a seated post. In September 2007, she was
selected for a permanent, one-year assignment in the control center, which was also a sedentary
position.
On August 25, 2011 appellant responded that the date she first became aware of her
condition should be June 31, 2005. She explained that, when she filed her claim, she was asked
when she first felt discomfort in her knee and she listed December 31, 2004. June 31, 2005 was
the first time appellant had knee pain at work. She was not aware that her condition was related
4

to her work environment until February 1, 2011. Appellant stated that, during training and while
at work from 8 to 12 hours a day, she wore 30 to 35 pounds of gear and equipment.
By decision dated September 22, 2011, OWCP’s hearing representative affirmed the
May 15, 2011 decision.
LEGAL PRECEDENT
Under FECA, as amended in 1974, a claimant has three years to file a claim for
compensation.3 In occupational disease claims, the Board has held that the time for filing a
claim begins to run when the employee first becomes aware or reasonably should have been
aware of a possible relationship between the condition and his or her employment.4 When an
employee becomes aware or reasonably should have been aware that he or she has a condition
which has been adversely affected by factors of his or her federal employment, such awareness is
competent to start the limitation period even though the employee does not know the precise
nature of the impairment or whether the ultimate result of such affect would be temporary or
permanent.5
Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware or by the exercise of reasonable diligence, should have been
aware of the causal relationship between his or her employment and the compensable disability.6
Where the employee continues in the same employment after such awareness, the time limitation
begins to run on the date of last exposure to the implicated factors.7 The requirement to file a
claim within three years is the claimant’s burden and not that of the employing establishment.8
Compensation for disability or death may still be allowed even if a claim is not filed
within the three-year time frame if appellant can show that: (1) her immediate supervisor had
actual knowledge of his or her alleged employment-related injury within 30 days such that the
immediate supervisor was put reasonably on notice of an on-the-job injury; or (2) death or
written notice of injury or death as specified in section 8119 was given within 30 days.9 Section
8119 provides that a notice of injury or death shall be given within 30 days after the injury or
death, be given to the immediate superior of the employee by personal delivery or by depositing
it in the mail properly stamped and addressed, be in writing; state the name and address of the
employee, state the year, month, day and hour when and the particular locality where the injury
or death occurred; state the cause and nature of the injury or, in the case of death, the
3

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see also C.F.R.
§ 10.101(b).
4

See William C. Oakley, 56 ECAB 519 (2005).

5

Larry E. Young, 52 ECAB 264 (2001).

6

5 U.S.C. § 8122(b); see also Bennie L. McDonald, 49 ECAB 509, 514 (1998).

7

Id; see also William D. Goldsberry, 32 ECAB 536, 540 (1981).

8

Debra Young Bruce, 52 ECAB 315 (2001).

9

5 U.S.C. § 8122(a).

5

employment factors believed to be the cause and be signed by and contain the address of the
individual giving the notice.10 The Board has held that actual knowledge and written notice of
injury under section 8119 serve to satisfy the statutory period for filing an original claim for
compensation.11 For actual knowledge of a supervisor to be regarded as timely filing, an
employee must show not only that the immediate superior knew that he or she was injured, but
also knew or reasonably should have known that it was an on-the-job injury.12
ANALYSIS
On February 1, 2011 appellant filed an occupational disease claim alleging that she
sustained chronic back pain, right knee, quadriceps tendon and right leg complications as a result
of repeated stress and strain at work. She listed that she was aware of her condition and realized
it resulted from her employment on December 31, 2004. The claim form indicates that appellant
was last exposed to her work duties on October 16, 2009 when she stopped work. The time for
filing an occupational disease claim begins to run when the employee first becomes aware, or
reasonably should have been aware, of a possible relationship between her condition and her
employment. Where the employee continues in such employment after she reasonably should
have been aware that she has a condition adversely affected by factors of her federal
employment, the time limitation begins to run on the date of the last exposure to the implicated
factors.13 In this case, appellant continued to work following December 31, 2004 and the record
establishes the date of last exposure to work factors as October 16, 2009.
Appellant attributed her condition to her work as a police officer. She explained that she
worked long hours and carried law enforcement equipment weighing from 30 to 40 pounds.
Appellant performed her duties as a law enforcement officer for the period December 2004 to
October 2009, a period of approximately five years. During this period, she received medical
treatment for her right leg and feet. Because appellant continued in her employment after she
reasonably should have been aware that her condition was adversely affected by factors of her
federal employment, the time limitation begins to run on the date of the last exposure to the
implicated factors.14 She stopped work on October 16, 2009 and was on leave without pay after
October 27, 2009. As an occupational disease claim, the Board accepts October 16, 2009, the
date that appellant stopped work, as the date of last exposure to the implicated factors of federal
employment.
Appellant’s employer contended that the claim was untimely based largely on arguments
that pertain to claims of traumatic injury rather than occupational disease. Further, it noted that
her right leg conditions preexists her federal employment and she performed largely sedentary
duty. The question of any contribution by appellant’s federal work duties to her preexisting right
leg conditions is a medical issue, unrelated to the principles for determining whether her
10

Id. at § 8119.

11

Laura L. Harrison, 52 ECAB 515 (2001).

12

Delmont L. Thompson, 51 ECAB 155 (1999).

13

Supra note 7.

14

5 U.S.C. § 8119(b); Delmont L. Thompson, supra note 12.

6

occupational claim was timely filed. The medical evidence of record reveals treatment in 2007
and a diagnoses of a right foot metatarsal fracture in April or May 2009. Because the claim was
denied as untimely, OWCP did not address the medical evidence of record.
Because the time limitation began to run on October 16, 2009, the Board finds that
appellant timely filed a February 1, 2011 occupational disease claim within the three-year time
limitation. It is not barred by the time limitations under FECA. The Board will remand the case
to OWCP for review of the medical evidence and consideration of whether appellant sustained
an injury in the performance of duty. Following this and such further necessary development,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant’s occupational disease claim was timely filed.
ORDER
IT IS HEREBY ORDERED THAT the September 22, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision.
Issued: January 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

